EXHIBIT 99 Titan International Inc. Announces Third Quarter Results Quincy, IL. - Titan International, Inc. (NYSE: TWI) October 29, 2009 Third quarter summary: · Sales for third quarter 2009 were $141.5 million, compared to $255.5 million in the third quarter of 2008. · Third quarter loss from operations was $(15.8) million, compared to income from operations of $21.3 million last year. · Net loss for the third quarter was $(11.1) million, compared to net income of $10.3 million in the third quarter of · Cash at September 30, 2009, was $45.4 million, an improvement of $24.7 million from the $20.7 million balance at June 30, · Inventory at September 30, 2009, was $124.8 million, a reduction of $25.2 million from the $150.0 million balance at June 30, 2009. Statement of Chief Executive Officer: “I believe that the third quarter was the bottom of the downtrend in the construction and farm markets,” said Chairman and CEO Maurice M. Taylor Jr. “While the earthmoving and construction segment has been experiencing decline due to various factors in the construction, infrastructure and housing markets in 2009, the agricultural segment has more recently moved lower. I believe inventory reduction is over and business will start to slowly grow during the next four quarters, but anyone who knows this business knows it can turn on a dime. “Trying economic times call for making tough business decisions. As many of Titan’s major customers implemented extended shutdowns during the period, we in turn extended scheduled shutdowns at our production facilities to manage lower demand and bring down inventory levels. Though it did result in lower manufacturing efficiencies that directly affected the bottom line, Titan was able to decrease inventories by $25 million. Titan also increased its cash balance during the quarter by $25 million. “The only option any company really has in this environment is for all employees to work harder than our competitors and go after every opportunity for added business and increasing market share. We know 2010 will be a better year than 2009,” said Taylor. Year-to-date summary: · September 2009 year-to-date sales were $581.1 million, compared to $778.1 million in 2008. · Income from operations was $11.2 million for the first nine months of 2009, compared to $61.8 million year-to-date · Year-to-date net income was $1.8 million in 2009, compared to $31.7 million in 2008. · Cash at September 30, 2009, was $45.4 million, an improvement of $9.8 million from the $35.6 million balance at September 30, 2008. · Total debt at September 30, 2009, was $193.8 million, a reduction of $31.2 million or 14 percent, when compared to $225.0 million at December 31, 2008. Financial overview: Sales:Titan recorded sales of $141.5 million for the third quarter of 2009, as compared to third quarter 2008 sales of $255.5 million. Net sales for the first nine months of 2009 were $581.1 million, compared to $778.1 million recorded in the first nine months of 2008. The lower sales levels resulted from reduced demand for the company’s products, a consequence of the worldwide recession and economic crisis. Gross profit:Gross loss for the third quarter of 2009 was $(3.0) million or (2.1) percent of net sales, compared to gross profit of $37.4 million or 14.6 percent of net sales for the third quarter of 2008. Year-to-date gross profit was $56.8 million or 9.8 percent of net sales for 2009, as compared to $111.7 million or 14.4 percent of net sales for 2008. Lower sales levels resulted from reduced demand for the company’s products, as many of Titan’s major customers implemented extended shutdowns during the period. In response, Titan extended scheduled shutdowns at its production facilities during the third quarter of 2009. These extended shutdowns, in conjunction with lower production levels when operating, drastically reduced the company’s manufacturing efficiencies. These lower efficiencies resulted in the gross profit reduction. Selling, general and administrative expenses: SG&A expenses for the third quarter of 2009 were $11.3 million, compared to $13.8 million at this time in 2008, a reduction of approximately $2.5 million. Year-to-date, SG&A was $39.4 million in 2009, compared to $43.2 million in 2008, a reduction of approximately $3.8 million. Income from operations:Loss from operations for the third quarter of 2009 was $(15.8) million, as compared to income from operations of $21.3 million in the third quarter of 2008. Year-to-date income from operations was $11.2 million in 2009, compared to $61.8 million in 2008. Net income:Net loss was $(11.1) million for the third quarter of 2009, compared to net income of $10.3 million in third quarter 2008. Year-to-date, net income was $1.8 million in 2009 and $31.7 million in 2008. Earnings per share:For the third quarter of 2009, basic and diluted loss per share was $(.32), as compared to basic and diluted earnings per share of $.30 in 2008.
